Case 1:19-cv-00490-MSM-LDA Document 1 Filed 09/19/19 Page 1 of 9 PageID #: 1



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF RHODE ISLAND

U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE TOR TBW MORTGAGE-
BACKED TRUST SERIES 2006-2, TBW                                CASE No. 1:19-cv-490
MORTGAGE-BACKED PASS-THROUGH
CERTIFICATES, SERIES 2006-2,

              Plaintiff,

v.

JOSEPH MOREL, PAMELA SOARES F/K/A
PAMELA MOREL, and MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS,
INC., AS NOMINEE FOR AMERICAN
BROKERS CONDUIT

              Defendants,

__________________________________________/

                      COMPLAINT TO FORECLOSE MORTGAGE

                                               I.

                                       INTRODUCTION

       Plaintiff, U.S. Bank National Association, as Trustee for TBW Mortgage-Backed Trust

Series 2006-2, TBW Mortgage-Backed Pass-Through Certificates, Series 2006-2, files this

complaint to foreclose a certain mortgage given by Joseph Morel and Pamela Morel,

encumbering the real estate and improvements located at 275 Frenchtown Road, East Greenwich,

RI, 02818. The Defendant-Mortgagors defaulted on their obligation to make monthly payments

under the mortgage and note which it secures, and Plaintiff now seeks to judicially foreclose the

mortgage pursuant to R.I. Gen Laws §34-27-1 and §34-27-3.2(d)(5).




                                               1
Case 1:19-cv-00490-MSM-LDA Document 1 Filed 09/19/19 Page 2 of 9 PageID #: 2



                                                 II.

                                             PARTIES

       1.      Plaintiff, U.S. Bank National Association, as Trustee for TBW Mortgage-Backed

Trust Series 2006-2, TBW Mortgage-Backed Pass-Through Certificates, Series 2006-2

(“Plaintiff”) is a national bank chartered and existing under the laws of the United States of

America, with a principal place of business at 425 Walnut Street, Cincinnati, OH 45202.

       2.      Defendant, Joseph Morel, is an individual who, upon information and belief,

resides at 275 Frenchtown Road, East Greenwich, RI 02818.

       3.      Defendant, Pamela Soares f/k/a Pamela Morel, is an individual who, upon

information and belief, resides at 53 Alden Drive, West Warwick, RI 02893.

       4.      Defendant, Mortgage Electronic Registration Systems, Inc., as nominee for

American Brokers Conduit is a Delaware Corporation, with a principal place of business at 1818

Library Street, Suite 300, Reston, VA 20190.

                                                III.

                                 JURISDICTION AND VENUE

       5.      The Court has original jurisdiction over this action involving Plaintiff’s right, title

and interest in the subject property pursuant to 28 U.S.C. § 1332(a)(1) since there is complete

diversity between Plaintiff and the Defendants and the amount in controversy is more than

$75,000.00, in that the outstanding balance due and owing on the mortgage which Plaintiff now

seeks to foreclose exceeds $306,000.00.

       6.      Venue is proper under 28 U.S.C. § 1391(b)(2) since the real property that is the

subject of this Complaint is situated in Rhode Island.




                                                 2
Case 1:19-cv-00490-MSM-LDA Document 1 Filed 09/19/19 Page 3 of 9 PageID #: 3



                                               IV.

                                             FACTS

       7.      Robin P. Moorehead, Joseph Morel, and Gary N. Moorehead executed a

Quitclaim Deed to the real estate and improvements known as 275 Frenchtown Road, East

Greenwich, RI 02818 (the “Property”) in favor of Joseph Morel and Pamela Soares, dated

December 30, 2004 and recorded with the Town of East Greenwich Land Evidence Records (the

“LER”) on January 4, 2005 in Book 742, Page 1.

       8.      Joseph Morel and Pamela Soares executed a further Quitclaim Deed to the

Property in favor of Joseph Morel and Pamela Morel (the “Defendant-Mortgagors”), dated

February 3, 2006 and recorded with the LER on February 9, 2006 in Book 816, Page 171.

       9.      Finally, Joseph Morel and Pamela Soares f/k/a Pamela Morel executed a further

Quitclaim Deed to the Property in favor of Joseph Morel, individually, by Quitclaim dated June

1, 2018 and recorded with the LER on June 6, 2018 in Book 1401, Page 144.

       10.     Defendant-Mortgagors secured a mortgage loan from Consumer Home Mortgage

Corp of America on February 3, 2006 (the “Loan”).

       11.     This mortgage loan is evidenced by an Initial Interest Note in the original

principal amount of $306,000.00 dated February 3, 2006, given by the Defendant-Mortgagors to

Consumer Home Mortgage Corp of America (the “Note”). The Note contains an indorsement

from Consumer Home Mortgage Corp of America to Taylor, Bean & Whitaker Mortgage Corp.,

and a further indorsement, in blank, by Taylor, Bean & Whitaker Mortgage Corp. A true and

accurate copy of the Note is attached hereto as Exhibit 1.

       12.     The Note is secured by a mortgage given by the Defendant-Mortgagors to

Mortgage Electronic Registration Systems, Inc. as nominee for Consumer Home Mortgage Corp




                                                3
Case 1:19-cv-00490-MSM-LDA Document 1 Filed 09/19/19 Page 4 of 9 PageID #: 4



of America encumbering the Property in the original principal amount of $306,000.00 dated

February 3, 2006, and recorded with the LER on February 9, 2006, in Book 816, Page 173 (the

“Mortgage”). A certified copy of the Mortgage is attached hereto as Exhibit 2.1

         13.      Mortgage Electronic Registration Systems, Inc., assigned the Mortgage to U.S.

Bank National Association, as Trustee for TBW Mortgage-Backed Pass-Through Certificates,

Series 2006-2 by assignment dated April 1, 2010 and recorded with the LER on April 7, 2010 in

Book 1037 at Page 37. A certified copy of said First Assignment is attached hereto as Exhibit 3.

         14.      U.S. Bank, N.A., as Trustee for TBW Mortgage-Backed Pass-Through

Certificates, Series 2006-2, its successors and assigns, assigned the Mortgage to U.S. Bank

National Association, as Trustee for TBW Mortgage-Backed Trust Series 2006-2, TBW

Mortgage-Backed Pass-Through Certificates, Series 2006-2 by assignment dated September 19,

2012 and recorded with the LER on November 2, 2012 in Book 1177 at Page 71. A certified

copy of said Second Assignment is attached hereto as Exhibit 4.

         15.      Title to the Property is encumbered by a Junior Mortgage given by the Defendant-

Mortgagors to Defendant, Mortgage Electronic Registration Systems, Inc., as nominee for

American Brokers Conduit, in the original principal amount of $56,000.00 dated February 3,

2006 and recorded with the LER on February 9, 2006 in Book 816, Page 189.

         16.      Under the terms of the Note and the Mortgage, the Defendant-Mortgagors were

obligated to make monthly principal and interest payments together with a monthly escrow

payment as computed by the mortgagee sufficient to pay real estate taxes and hazard insurance

premiums in connection with the Property through the March 1, 2036 maturity date of the Loan.



1
 As pleadings are filed electronically, the exhibits referred to herein are copies of certified documents and the loan
number has been redacted for the borrower’s protection. Undersigned counsel is prepared to produce the original
certified documents for the Court’s inspection upon request.


                                                           4
Case 1:19-cv-00490-MSM-LDA Document 1 Filed 09/19/19 Page 5 of 9 PageID #: 5



       17.     Defendants, Joseph Morel and Pamela Soares f/k/a Pamela Morel, were granted a

Chapter 7 discharge from the United States Bankruptcy Court for the District of Rhode Island on

November 30, 2010 in Case 09-bk-11246 (“Bankruptcy Case”) and no longer have any personal

liability to make payments under the Note. Plaintiff is only seeking to exercise its in rem rights

as to the Property.

       18.     Pursuant to the terms of the Mortgage, prior servicer Ocwen Loan Servicing, LLC

sent Notice of Default dated March 12, 2019 to the Defendant-Mortgagors via first-class mail at

the Property address. True and accurate copies of said Notices are attached hereto as Exhibit 5.

       19.     The default set forth in the March 12, 2019 Notice of Default was never cured.

The mortgage account with PHH Mortgage Corporation, as current servicer of the Loan for

Plaintiff, is now due for the July 1, 2015 payment together with all subsequently accrued but

unpaid installments. A true and accurate copy of the payment history maintained by Plaintiff in

connection with the subject Mortgage Loan is attached hereto as Exhibit 6.

       20.     On August 20, 2019, Plaintiff, through its attorneys Korde & Associates, P.C.,

sent Notices of Acceleration to the Defendant-Mortgagors via certified and first-class mail at the

Property address in addition to several other addresses. True and accurate copies of said Notices

are attached hereto as Exhibit 7.

                      COUNT I: FOR DECLARATORY JUDGMENT

       21.     Plaintiff re-alleges and incorporates by reference herein the allegations contained

in paragraphs 1-20 above.

       22.     Plaintiff seeks a judgment from this Court declaring that (a) U.S. Bank National

Association, as Trustee for TBW Mortgage-Backed Trust Series 2006-2, TBW Mortgage-Backed

Pass-Through Certificates, Series 2006-2, is the holder of the Note and holder of the Mortgage




                                                5
Case 1:19-cv-00490-MSM-LDA Document 1 Filed 09/19/19 Page 6 of 9 PageID #: 6



and is the entity entitled to enforce the default remedies provided for in the Note and Mortgage,

including exercise of the power of sale provided for therein (see paragraph 22 of the Mortgage)

and (b) that the obligations set forth in the Note and Mortgage are in default.

       COUNT II: FOR DECREE BARRING ALL RIGHTS OF REDEMPTION
        AND VESTING TITLE IN THE PLAINTIFF FREE OF ALL CLAIMS

        23.     Plaintiff re-alleges and incorporates herein by reference the allegations contained

in paragraphs 1-20 above.

        24.     Plaintiff seeks a decree of this Court pursuant to R.I. Gen. Laws § 34-27-1 (a)

forever barring any rights of redemption which each of the Defendants may have under the terms

of the Mortgage and (b) vesting title to the Property in favor of Plaintiff free of any and all right,

title, interest or claim of each of the Defendants to this action.

                          COUNT III: FOR AN ORDER OF SALE

        25.     Plaintiff re-alleges and incorporates by reference the allegations contained in

paragraphs 1-20 above.

        26.     In the alternative to the relief sought in Count II hereof, Plaintiff seeks an order of

this Court pursuant to R.I. Gen. Laws §34-27-1 or otherwise authorizing and directing Plaintiff

to sell the Property at public sale or by such other means and subject to such terms and

conditions as the Court should direct with such sale culminating in a deed or order vesting title in

the successful purchaser free of all rights of redemption on the part of each of the Defendants

and otherwise free of any and all other rights, title, interests or claims of each of the Defendants

to this action. In relation thereto, Plaintiff further seeks an order allowing it to credit bid up to the

amount of the total debt owed to it under the Note and Mortgage at any such public sale.




                                                   6
Case 1:19-cv-00490-MSM-LDA Document 1 Filed 09/19/19 Page 7 of 9 PageID #: 7



       WHEREFORE, Plaintiff, U.S. Bank National Association, as Trustee for TBW

Mortgage-Backed Trust Series 2006-2, TBW Mortgage-Backed Pass-Through Certificates,

Series 2006-2, requests that the Court:

       (a)     Given the equitable nature of a proceeding brought pursuant to R.I. Gen. Laws

§34-27-1, Plaintiff prays that in the event the Defendant-Mortgagors should appear in this action

at any time prior to entry of a default against them, the Court enter an order staying proceedings

in the case for a period of sixty (60) days to afford the Defendant-Mortgagors an opportunity to

submit a completed application for loss mitigation to Plaintiff and for Plaintiff, in turn, to render

a determination of the Defendant-Mortgagors' eligibility (or lack thereof) for any available

foreclosure alternatives based on such application unless such Defendant-Mortgagors should

affirmatively declare in a pleading or other document filed with the Court that they do not wish

to submit such an application;

       (b)     If Defendant-Mortgagors fail to file an answer or other responsive pleading to this

Complaint or otherwise fail to file a statement or other pleading with this Court at any time prior

to Plaintiff’s motion for entry of final judgment expressing an interest in participating in

mediation as ordered or facilitated by this Court, declare in said judgment that the Defendant-

Mortgagors were provided with a full and fair opportunity to mediate as an alternative means of

resolving this case;

       (c)     Issue a decree determining that the Defendant-Mortgagors are in default of their

obligations under the terms of the Note and Mortgage;

       (d)     Issue a decree determining that the Plaintiff is the present holder of the Note and

the present holder of the Mortgage and entitled to enforce the default remedies provided for

therein;




                                                 7
Case 1:19-cv-00490-MSM-LDA Document 1 Filed 09/19/19 Page 8 of 9 PageID #: 8



        (e)     Issue a decree forever barring each of the Defendant’s exercise of any rights of

redemption, if any, provided for in the Mortgage and/or by operation of law and vesting title to

the Property in Plaintiff, free of any and all right, title, interest or claim of each of the Defendants

or any other person or entity who records a lien or interest in the Property after Plaintiff records a

Lis Pendens identifying the within action with the East Greenwich Land Evidence Records;

        (f)     In the alternative to the relief sought in the preceding paragraph (e), issue an order

authorizing and directing Plaintiff to sell the Property at public sale or by such other means as

the Court should direct with such sale culminating in a deed or order vesting title in the

successful purchaser free of all rights of redemption on the part of each of the Defendants and

otherwise free of any and all other rights, title, interest or claim of each of the Defendants to this

action or any other person or entity who records a lien or interest in the Property after Plaintiff

records a Lis Pendens identifying the within action with the East Greenwich Land Evidence

Records;

        (g)     In conjunction with the order of sale requested in the foregoing prayer for relief,

provide in the judgment that the foreclosure sale referenced in the preceding paragraph and

Plaintiff’s delivery of a foreclosure deed to the successful high bidder at such sale shall

extinguish all right, title, interest, lien, mortgage or claim in or to the Property of each of the

Defendants to this action and of any other person or entity who records a lien or interest in the

Property after Plaintiff records a Lis Pendens identifying the within action with the East

Greenwich Land Evidence Records except that if the public sale generates a surplus over and

above the total debt owed to Plaintiff as of the date of such sale, the right, title, interest, lien,

mortgage or claim of such junior interest holders shall extend and transfer to such surplus

according to lien priorities established under applicable law;




                                                   8
Case 1:19-cv-00490-MSM-LDA Document 1 Filed 09/19/19 Page 9 of 9 PageID #: 9



       (h)    Authorize Plaintiff to credit bid up to the amount of the total debt owed to it under

the Note and Mortgage at any such public sale; and,

       (i)    Grant such other and further relief as the Court deems just and proper.



Dated: September 19, 2019                   Respectfully submitted,
                                            U.S. Bank National Association, as Trustee for
                                            TBW Mortgage-Backed Trust Series 2006-2, TBW
                                            Mortgage-Backed Pass-Through Certificates, Series
                                            2006-2,
                                            By its attorney,


                                            /s/ Eileen C. O’Shaughnessy
                                            Eileen O'Shaughnessy, Esq., RI# 6098
                                            Korde & Associates, P.C.
                                            5 Shaw’s Cove, Suite 201
                                            New London, CT 06320
                                            (860) 969-0400
                                            eoshaughnessy@kordeassociates.com




                                                9
